Citation Nr: 0620358	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as the result of a personal assault.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The appellant served on active duty from December 6, 1984, to 
February 11, 1985.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in December 2003, 
at which time it remanded the appellant's claim for the 
completion of additional development.  The Board is satisfied 
that to the extent possible, all action requested on remand 
is now complete, such that it may proceed with a decision in 
the matter herein.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  There is inadequate evidence of record to corroborate the 
occurrence of the appellant's reported in-service rape.

3.  The competent medical evidence of record does not 
establish that the appellant currently has chronic PTSD that 
is etiologically related to her reported in-service personal 
assault.


CONCLUSION OF LAW

PTSD, claimed as the result of a personal assault, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, September 
2001 and July 2004 letters specifically notified the 
appellant of the substance of the VCAA and  the type of 
evidence necessary to establish entitlement to her claim for 
service connection, as well as of the division of 
responsibility between the appellant and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate her claim; (2) informing the appellant about the 
information and evidence that VA would seek to provide; (3) 
informing the appellant about the information and evidence 
that she was expected to provide; and (4) requesting the 
appellant to provide any information or evidence in her 
possession that pertained to the claim.  To that end, the 
September 2001 letter provided the appellant with information 
as to the first three aforementioned notice elements, while 
the July 2004 letter addressed those elements, but also 
addressed the fourth notice element.

The Board recognizes that complete VCAA notice was only 
provided to the appellant after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and then to proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As noted, 
the Appeals Management Center (on behalf of the RO) issued 
the last VCAA letter to the appellant in July 2004.  
Thereafter, she was afforded an opportunity to respond, and 
then the RO readjudicated the claim and issued a supplemental 
statement of the case (SSOC) to her in March 2006.  Under 
these circumstances, the Board finds that the aforementioned 
VCAA notification requirements have been satisfied for this 
appeal.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


In addition, the Court has issued a decision in the appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim.  Those 
five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if VA awards service connection.  
Id.  

With regard to the pending appeal, as noted earlier, the RO 
provided the appellant with notice in September 2001 and July 
2004 as to what type of information and evidence was needed 
to substantiate her claim, but did not advise her as to the 
type of evidence necessary to establish a disability rating 
or effective date for her claimed disorder.  Within the March 
2006 SSOC, however, the RO provided additional information as 
to these two elements.  Despite the untimely notice provided 
to the appellant on these last two elements, however, the 
Board finds that there is no prejudice to her in proceeding 
with the issuance of a final decision in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a question that was not addressed by the agency of 
original jurisdiction, it must consider whether the appellant 
has been prejudiced thereby).  In this regard, because the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the notice of the 
appropriate disability rating or effective date to be 
assigned (i.e., in the event of an award of service 
connection) is accordingly moot.  

Furthermore, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the Board observes that 
the appellant's  service medical and personnel records are 
associated with the claims file, as are all pertinent and 
available VA and private medical records as identified and/or 
provided by the appellant.  

The Board does recognize that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005) (emphasis 
added).  In this case, the record reflects that the appellant 
was scheduled for and properly notified of VA examination on 
at least two occasions, but that she did not report for 
examination on the scheduled dates.  As well, she was 
notified in an August 2005 letter as to the consequences of 
any failure on her part to report for VA examination, and 
there is no information of record to suggest or establish 
good cause for her noted failure to report for VA 
examination.  Therefore, the Board will proceed to decide her 
claim only upon the evidence now of record.  See 38 C.F.R. 
§ 3.655(b) (2005). 

As there is no indication that any VA failure to provide 
additional notice or assistance to the appellant reasonably 
affects the outcome of this appeal, the Board finds that any 
such perceived error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  And, at this time, the appellant 
has not made the Board aware of any other additional 
outstanding and potentially pertinent evidence that needs to 
be obtained in order to fairly decide the claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, such 
that the case is ready for appellate review.  

To that end, as noted, the available evidence includes the 
appellant's service personnel and medical records and private 
medical reports, as well as statements and argument provided 
by the appellant and her former representative in support of 
the claim.  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
appellant, will be addressed and/or summarized when 
necessary.


Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (requiring that the diagnosis conform to 
the requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2005); Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the claimant's stressor is not related to combat, then her 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and her testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Service 
department records, moreover, must support and not contradict 
the claimant's testimony regarding a noncombat stressor.  
Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, if the veteran 
was not engaged in combat, she must introduce corroborative 
evidence of her claimed in-service stressor.

The appellant has averred that her stressor is related to a 
personal assault that occurred during her active service.  
38 C.F.R. § 3.304(f) (2005) addresses the proof necessary to 
establish the occurrence of such a stressor.  Specifically, 
per 38 C.F.R. § 3.304(f)(3) (2005), if a PTSD claim is based 
on an in-service personal assault, evidence from sources 
other than the appellant's service records may corroborate 
the her account of the stressor incident.  Examples of such 
evidence (as applicable to the particulars of the alleged 
assault) include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is also one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the occurrence of the 
stressor include, but are not limited to: a request for a 
transfer to another duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based upon an in-service personal 
assault without first advising the claimant that evidence 
from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and then allowing her the opportunity to 
furnish this type of evidence or to advise VA of the 
potential sources of such evidence.  Further, VA may also 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether such evidence indicates the occurrence of a personal 
assault.

Again, in order to establish service connection for the 
claimed disorder, there must be: medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based upon an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

For the reasons that follow, and because the preponderance of 
the evidence is against the claim, the Board will deny the 
appellant entitlement to service connection for PTSD, claimed 
as the result of a personal assault.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a).

As seen in her July 1984 service entry examination paperwork 
and in December 1980 private medical records, the appellant 
entered active duty with a history of hospitalization for 
anorexia and a need for the use of anti-depressant 
medication.  As well, she noted a history of stomach upset in 
relation to worry.  A concurrent service neuropsychiatric 
evaluation recorded that she entered the service with a past 
history of anorexia and nervousness.  On clinical evaluation, 
her affect was slightly anxious, but her mood was 
unremarkable, with no evidence of a thought disorder.  Her 
diagnosis was anorexia nervosa, resolved, with a notation of 
obsessive traits.

Thereafter, the appellant's service medical records 
documented that she regularly reported to sick call in 
relation to stomach complaints, was also referred to her 
commander by her superiors because of emotional outbreaks, 
poor performance, and poor motivation during her basic 
training.  By mid-January 1985, she had twice undergone 
service hospitalization with psychiatric evaluation, 
initially for mental evaluation and then in light of thoughts 
of hurting herself because she could not take the pressure of 
being in the military, and she was diagnosed with an 
inadequate personality.  While she was not deemed to have a 
mental defect sufficient to warrant disposition (for service 
discharge) through medical channels as of 
mid-January 1985, it was indicated that she had the potential 
to try and hurt herself if she had to remain in active 
service, and so she was psychiatrically cleared for any 
administrative or judicial action as deemed appropriate by 
her command.  In late January 1985, she drank Brasso and 
stated that she was trying to commit suicide, and so she was 
again hospitalized.  After a determination that she was 
unsuitable for service because of her personality disorder's 
affect on her ability to cope with stress, it was recommended 
that the appellant be separated from service for the good of 
the service department.  Thus, in early February 1985, she 
was discharged from service, as based upon her performance 
and conduct at entry level status.    

In April 2001, the appellant first filed an informal claim 
for service connection for PTSD in relation to an in-service 
personal assault, described as a rape performed upon her by a 
drill sergeant while another served as a lookout.  The 
aforementioned service medical and personnel records made no 
mention of an in-service personal assault, including rape.  
In May 2001 and October 2001 statements, the appellant 
indicated that the rape occurred in late January 1985, as 
that night she drank Brasso in the aforementioned suicide 
attempt.  

The appellant stated that after service, she initially 
attempted to work, but was unable to do so for very long 
because of psychiatric problems.  For her claim, she 
submitted private medical records, from a number of different 
medical providers, dated from approximately April 1992 to 
April 2001, which reflect different psychiatric diagnoses, 
including neuroses, psychoses, and personality disorders.   
None of these records purported to relate any currently 
diagnosed psychiatric disorder, including one October 2000 
finding of PTSD after a September 2000 evaluation, to her 
active service.  An October 2000 record noted the appellant's 
report of an in-service rape, as well as a prior molestation 
at age four, and other abuse and discord that occurred during 
her romantic relationships.  Some of the other private 
medical records also recorded the appellant's mention of an 
in-service rape as well.  Notably, the medical provider who 
initially diagnosed the veteran with PTSD in October 2000 - 
N.M., D.O. - ultimately revised her diagnoses (beginning in 
December 2000) to delusional disorder and other psychiatric 
problems (not including PTSD).      

As noted earlier, VA also attempted to provide the veteran 
with a complete psychiatric examination with full claims file 
review, in order to determine the etiology of any currently 
diagnosed PTSD.  However, the appellant did not report for 
such examination, and did not provide any good cause for her 
failure to report.  38 C.F.R. § 38 C.F.R. § 3.655(b).  

Again, VA law requires a noncombat PTSD claimant to provide 
more than her word as to the occurrence of an in-service 
stressor, including personal assault.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  In this case, there is no credible or 
competent information of record to corroborate the 
appellant's account of an in-service rape.  As well, there is 
no competent medical evidence of record of a diagnosis of 
chronic PTSD that is etiologically related to that event.  
Accordingly, the Board must deny the claim for service 
connection, for lack of a verified stressor, an adequate PTSD 
diagnosis, and sufficient evidence of a relationship between 
the two.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304(f), 
4.125(a).  In reviewing the foregoing, the Board has been 
cognizant of the benefit of the doubt rule.  The 
preponderance of the evidence, however, is against the claim 
on appeal.  As such, this case does not present such a state 
of balance between the positive evidence and the negative 
evidence - a state of relative equipoise - so as to allow for 
a more favorable determination.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD, claimed as the result of a 
personal assault, is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


